DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,306,889 in view of Stone et al. (WO 2018/067497 A1).
Instant application
U.S. 11,306,889 in view of Stone
Claim 1 states,
An application-operated strobe light alert system configured to create an emergency notification, the system comprising: a lighting assembly comprising: a housing having a first surface and a second surface; and a plurality of strobe lights arranged into at least two rows and at least four columns, wherein the at least four columns are approximately parallel and the at least two rows meet at an angle; a lighting mobile application configured to set up and control operation of the lighting assembly; and a wireless remote communicatively coupled to a radio frequency relay switch to send a signal to the radio frequency relay switch which directs power to the plurality of strobe lights creating the emergency notification.
Claim 1 states,
A lighting assembly, configured to create an emergency notification, the lighting assembly comprising: a housing having a housing first surface and a housing second surface; a plurality of strobe lights arranged into at least two rows and at least four columns, wherein the at least four columns are approximately parallel and the at least two rows meet at an angle; a direct current power system joined to the plurality of strobe lights and further comprising a printed circuit board electrically coupled to a radio frequency relay switch and to a battery; and a wireless remote communicatively coupled to the radio frequency relay switch to send a signal to the radio frequency relay switch which engages the printed circuit board to direct power from the battery to the plurality of strobe lights creating the emergency notification. 
Stone discloses a lighting assembly, configured to create an emergency notification, the lighting assembly further comprising a lighting mobile application configured to set up and control operation of the lighting assembly, so a homeowner can initiate an emergency signal via a wireless control signal. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate a lighting mobile application of Stone in the lighting assembly of ‘889 so a homeowner can initiate an emergency signal via a wireless control signal.
Claim 2 states,
further comprising: a curved lens arranged over each of the plurality of strobe lights.
Claim 2 state,
further comprising a curved lens, arranged over each of the plurality of strobe lights.
Claim 3 states,
further comprising: a strobe mode selector, an on/off switch, and a power receptacle, wherein each of the strobe mode selector, the on/off switch, and the power receptacle are positioned on the first surface of the housing and are mechanically coupled to the housing.
Claim 3 states,
further comprising a strobe mode selector, an on/off switch, and a power receptacle, each of the strobe mode selector, the on/off switch, and the power receptacle positioned on the housing first surface, mechanically coupled to the housing.
Claim 4 states,
further comprising: a charger electrically coupled to the battery and the power receptacle.
Claim 4 states,
further comprising: a charger electrically coupled to a battery and the power receptacle.
Claim 5 states, 
wherein the lighting assembly is installed on a roof.
Claim 5 states,
wherein the lighting assembly is installed on a roof.


Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 6, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 6, and specifically comprising the limitation of the lighting assembly is installed over a door or a window of a structure.
Regarding claim(s) 7, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 7, and specifically comprising the limitation of the lighting assembly is installed on a vehicle.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879